DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,082,799 to Marek in view of US 8,208,681 Heller et al.
	Re Claim 1, Marek discloses  A mobile clinic comprising: an intermodal container defining at least a first opening  and a second opening (130C, 140); a partition wall (not labeled at door 130D) located within the intermodal container, the partition wall separating the intermodal container into an anteroom (230) and a treatment room (620); and an access control device (nurse) 
to prevent passage from the anteroom into the treatment room until a user’s donning of personal protective equipment is verified.
Marek fails to disclose the access control device (nurse) is programmed to prevent passage from the anteroom into the treatment room until a user’s donning of personal protective equipment is verified.
Heller et al teaches an access control device (100) is programmed to prevent passage, from one room to another room that requires PPE, until a user’s donning of personal protective equipment is verified (see abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to make the system an automatic programmed system as taught by Heller et al on the device of Marek in order to simplify the process. Marek discloses:(107) The patient enters admitting area 200. The patient flow pattern is designed so that the patient can change from street clothes into a surgical gown. Medical personnel also change their clothes and put on surgical garments. Change room 240 (FIG. 1) is entered by the patient from the admitting area to change into a surgical garment prior to surgery. This physical changing of clothes prevents outside microorganisms from being brought into the OR. FIG. 2 shows door 129 through which the patient exits change room 240 and enters into surgery staging area 280. Sign 142 prevents unauthorized entry into the surgical staging area 280. The patient is met in the surgical staging area by a nurse who is sitting at nursing station 290 and who controls access to the sterile area. All personnel are restricted from entering the sterile area unless they are dressed appropriately in surgical garments. The nurse's station 290 is situated so that the nurse can protect this area.
It would be helpful to the nurse to have the program backup in case someone would try to slip past her during the process.
	Re Claim 2, Marek as modified discloses a computing device programmed to receive data regarding patient health or medical supply usage and transmit the data to a location outside of the mobile clinic (nurses station provided with a computer).
Re Claim 3, Marek as modified discloses wherein the computing device is further programmed to receive feedback from a remote location based on the data (computer 147, telephone system 146, device capable of communication in an out of the mobile clinic).
	Re Claim 4 and 5, Marek as modified discloses a computing device (147) programmed to execute one or more training programs for healthcare professionals or member of a local community (computer 147 capable of providing this), wherein the one or more training programs display culturally-appropriate caricatures and graphics (training programs are based on practices and specialties, a nurse in a heart unit would be trained on caring for a heart patient).
	Re Claim 6, Marek as modified discloses an autoclave (115).
	Re Claim 7, Marek as modified discloses an air-conditioning system configured to facilitate negative room pressure (139, Column 7, lines 15-18).
	Re Claim 8, Marek as modified discloses  wherein the intermodal clinic is expandable (pull out A and B 300).
	Re Claim 9, Marek as modified discloses that pull-out sections 300 are retracted (column 6 lines 15-24), wherein the intermodal clinic would not be expandable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,181,347 to Clark disclose a non-expandable mobile unit and it would be obvious to modify Marek to not be expandable in this manner to utilize the space as needed or not needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612